 In the Matter of OVERHEAD DOOR COMPANY OF PENNSYLVANIA, INC.,EMPLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETI-TIONERandINDEPENDENT WOODWORKERS UNION, PETITIONERCases Nos. 6-RC-381 and 6-RC-392 (consolidated) .-DecidedSeptember 21, 1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing washeld before Eugene Threadgill, hearings officer.The hearing officer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powersin connectionwith this case to a three-member panel [Members Reynolds, Murdock,and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithinthe meaning ofthe National Labor Relations Act.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.3.A question affecting commerceexists concerning the representa-tion of employeesof the Employer withinthe meaning of Section9 (c) (1) and Section2 (6) and(7) of the Act.4.The appropriate unit ; the determinationof representatives :TheTextileWorkersseeks a unit of all productionand maintenanceemployees and laborers, at the Employer's Lewistown, Pennsylvania,plant, including janitor-watchmen and installation men.TheWood-workersseeks aunitof all employeesat the plant,excluding officeemployees.TheCarpentersseeks a unit of production workers,2 such3Contrary to the contention of Textile Workers Union of America, CIO,herein calledtheTextile Workers,we find that Independent Woodworkers Union, herein called theWood-workers,is a labor organization within the meaning of the Act,Accordingly, the TextileWorkers' motion to dismiss the petition filed by theWoodworkersin Case No. 6-RC-392 ishereby denied.Matter of James R.Kearney Corp.,81 N. L.R. B. 26.2At the hearing theCarpentersdescribed the unit sought as all production workers,Ynamely, helpers,truckmen,hardwaremen,machine operators,welders, assistant super-86 N. L.R. B., No. 14.65 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDas was bargained for by it under its prior contract.TheCarpenterswould exclude janitor-watchmen from the unit, and theTextileWork-erswould exclude those employees formerly classified by the Employeras "supervisors" and "assistant supervisors."The Employer took-no position with regard to the appropriateness of the unit, but indi-cated a desire that the employees formerly classified as "supervisors"and "assistant supervisors" be included therein.The Employer, a Delaware corporation with its only.plant locatedinLewistown, Pennsylvania, is engaged in the manufacaure andinstallation of overhead doors.Its plant is comprised of 2 buildings,one serving as a shop in which doors are made, and the other servingas a warehouse.There are about 60 production and maintenanceemployees who work in the plant.As the unit sought herein by theTextile Workers,theWoodworkers,and theCarpentersis substantiallythe same, and since no valid reason appears to the contrary, we find,in accordance with our usual practice, that a plant-wide unit of pro-duction and maintenance employees is appropriate. 'However, there remains for consideration the placement of certainclassification of employees.Janitor-watchmen:There are four employees, whom theCarpenterswould exclude, who serve in the dual capacity of watchmen andjanitors.Seventy-five percent of their working time is spent in theperformance of janitorial duties, while only 25 percent is spent inthe performance of watchmen duties. Since these employees spendless than 50 percent of their worktime in the performance of watch-men duties, we shall include them within the unit.sWorking group leaders: 4There are five or six employees in thisclassification who were formerly classified as "supervisors" and "as-sistant supervisors."They were so termed in the Employer's expiredcontract with theCarpenters,although they were included within theunit covered by that contract. The Employer stated at the hearing thatthe terminology used in the contract in so classifying these employeeswas misleading.They spend almost all of their time in the perform-ance of physical work, and although they transmit the orders of theirsuperiors, they exercise no independent judgment or discretion.Theyhave no authority to hire, discharge, or effectively recommend a changein the status of other employees.We shall, therefore, include themwithin the unit.5visors, installation men, supervisors who are specialists, shipping clerks, layout men, andpainters."Matter of Matheny Creek Lumber Co.,85 N. L. R. B. 515.* As already noted, theTextileWorkerswould exclude these employees, whereas theother parties would include them.5Matter of H. J. Heinz Company,77 N. L. R. B. 1,10..'.. OVERHEAD DOOR COMPANY OF PENNSYLVANIA, INC.67We find that all production and maintenance employees and labor-ers, at the Employer's Lewistown, Pennsylvania, plant, includingjanitor-watchmen, working group leaders, and installation men,6 butexcluding office employees, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off," but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by TextileWorkers Union of America, CIO or by Independent WoodworkersUnion, or by Local No. 1333, United Brotherhood of Carpenters andJoiners of America, Carpenters District Council of Pittsburgh andVicinity, AFL, or by none.6It was stipulated by theTextileWorkers,theWoodworkers,and theCarpentersthatthe four employees who perform installation work out of the Lewistown plant,and who.are carried on that plant's pay roll, should be included within the unit.7Any participant in the election directed herein may, upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballot.8Approximately 27 employees were laid off by the Employer in February and April of1949.All such employees were advised that they were discharged because of lack of work,but some were told that they would be rehired when the Employer's business recovered.The Employer stated at the hearing that it considers these laid-off employees permanentlysevered from its force.Accordingly,and contrary to the contention of theTextile Workers,we find that any such employees,who have not been rehired,are not eligible to vote.See)fatter of Wells Furniture Mannfacturinq Company,71N. L.It.B. 1469.